Simpson Thacher & Bartlett llp 425 Lexington Avenue New York, N.Y. 10017-3954 (212) 455-2000 Facsimile (212) 455-2502 Direct Dial Number (212) 455-3066 E-Mail Address jmercado@stblaw.com September12, 2014 Ms. Jennifer Monick Securities and Exchange Commission Division of Corporation Finance treet, NE Washington, CD 20549 Re: IRSA Investments and Representations Inc. Form 20-F Filed on October 31, 2013 File No. 001-13nvestments and Representations Inc. Form 20-F Filed on October 31, 2012 File No. 001-13542 Dear Ms. Monick: On behalf of our client, IRSA Investments and Representations Inc. (the “Company”) we are responding to the comment letter received from the staff of the Securities and Exchange Commission (the “Staff”) dated August 22, 2014 (the “Comment Letter”). We are providing the following responses to the comments contained in the Comment Letter. For convenient reference, we have reproduced below in bold the text of the comments contained in the Comment Letter. The responses and information described below are based upon information provided to us by the Company. Form 6-K/A filed December 19, 2012 1 Summary of significant accounting policies 1.26 Revenue Recognition, page 107 Development property activities, page 110 1) We note your response to our prior comment 3 in our letter dated August 29, 2013. We are unable to agree with your conclusion that the in-kind receivable represents inventory under IAS 2. Please revise future filings to account for this receivable as an intangible asset. The Company acknowledges the Staff comment, and agrees to account its in-kind receivables as intangible assets for future filings. Form 20-F for the fiscal year ended June 30, 2013 Financial Statements, page F-1 Notes to Consolidated Financial Statements, page F-10 Restrictions, commitments and other matters in respect to joint ventures, page F-124 10. Interests in associates, page F-129 2) We note your response to our prior comment 6. Please provide your detailed analysis supporting the assertion that the quoted market price of BHSA shares are not representative of the value of your investment due to the relative lack of transactions on the Buenos Aires Stock Exchange. In response to the Staff’s comment, the Company respectfully advises the Staff that the Company evaluated and concluded that the quoted market prices for the shares of Banco Hipotecario are not representative of its fair value as of June 30, 2013, due to the following factors: 1) The free float of Banco Hipotecario is approximately 3.19% of its total outstanding shares; 2) For the fiscal years ended June 30, 2011, 2012 and 2013, the average daily trading volume of Banco Hipotecario’s shares were 431,693, 133,813 and 131,913, respectively, representing less than 0.03%; 0.01% and 0.01% of Banco Hipotecario’s total outstanding shares, respectively; 3) For the fiscal years 2011, 2012 and 2013, the average daily trading volume of Banco Hipotecario’s shares measured in US Dollars terms were US$ 274,394, US$ 133,813 and US$ 131,913, respectively. The following table summarizes the information about the trading of the shares Banco Hipotecario in the Buenos Aires Stock Exchange: Average Daily Trading Volume Average Trading Volume / Float Average Trading Volume / Total Outstanding Shares* Average Daily traded volume in US$ FY 2011 0.52% 0.03% US$ 274,394 FY 2012 0.16% 0.01% US$ 133,813 FY 2013 0.16% 0.01% US$ 131,913 * Does not include 36,634,733 treasury shares acquired by Banco Hipotecario through a shares buyback program. Total Outstanding Shares Treasury Shares Total Outstanding Shares (ex-Treasury Shares) 3) Your response to our prior comment 6 identifies each of the variables about which you make assumptions, and in some cases gives the basis for the assumptions, to determine the fair and in use values for the BHSA investment. Please tell us what the actual assumptions are and how you determined that you have an appropriate basis for such assumptions. In response to the Staff’s comment, the Company respectfully advises the Staff that as specified in the response No. 6 of our previous response letter, the Company applied the provisions of IAS 36 “Impairment of Assets”, and compared the book value of its investment in Banco Hipotecario in contrast to the value in use as of June 30, 2013. The value in use of the Company´s investment in Banco Hipotecario was determined as the present value of the Company´s share of Banco Hipotecario’s future cash flows. The future cash flows of the Company´s investment in Banco Hipotecario were determined based on the following actual assumptions as of June 30, 2013: ·The Company projected the future cash flows generated by its investment in Banco Hipotecario for the period 2014 to 2021. The projected cash flows were prepared in accordance with Banco Hipotecario’s two-year complete business plan submitted to the Argentine Central Bank, as required by the applicable regulations in Argentina, and for the subsequent years 2016 to 2021 the cash flows were estimated assuming a constant growth year over year based on historical performance,market research, competition information, etc. The projected cash flows also included a terminal value using the methodology described in the response to comment 4 herein below; ·The projected cash flows included interest revenue derived from the principal revenue streams of Banco Hipotecario, including but not limited to interest revenue generated by the origination of mortgages, personal loans, credit cards and corporate loans. The projected cash flows included interest expense on customer deposits received. These volumes were determined by current demand, current market share, advertising campaigns in place and competition existing as of June 30, 2013. The projected cash flows were restricted to the existing capacity of Banco Hipotecario as of June 30, 2013 and do not anticipate any expansion. These projections were estimated based on internally generated models with the starting point of the two-year business plan as mentioned above, as follows: (In thousands of Argentine Pesos) Interest on mortgage loans Interest on personal loans Interest on credit cards Interest on corporate loans Interest on customer deposits Total ·For the initial two-year period included in the projections, the Tasa BADLAR Privada1 used was based on the information submitted to the Argentine Central Bank under the business plan, specifically 18% and 17% for FY14 and FY15, respectively. These rates were projected based on internal data and external data, obtained from external consultants; ·Also, for the initial two-year period included in the projections, the Ps./US$ exchange rate used was based on the information submitted to the Argentine Central Bank under the business plan, specifically Ps. 7.36 and Ps. 8.86 for FY14 and FY15, respectively. These rates were projected based on internal data and external data, obtained from external consultants; ·The projected future cash flows also assumed the revolving of Banco Hipotecario’s debt amortization. The projected cash flows included the following interest outflows: Years In thousands of Pesos Total ·The projected future cash flows were expressed in real terms using the “Coeficiente de Estabilidad de Referencia” (“CER”). CER rates were projected based on internal data and external data, obtained from external consultants. The following table shows the rates used: 2014 35,0% 2015 30,5% 2016 22,0% 2017 19,0% 2018 17,0% 2019 17,0% 2020 17,0% 2021 17,0% ·Finally, the projected future cash flows, including its terminal value, were discounted using Banco Hipotecario’s cost of equity rate of 15.97%. ·The cost of equity was determined considering the following formula: KeUSD Rf +β (ERPUSD + EMBI * Vol Merval index/Vol DICP Govt) Where: KeUSD: Cost of Equity Rf : Risk free rate Source: USGG30YR Index – Bloomberg β: Beta Source: Bloomberg ERPUSD: Equity Risk Premium Source: Equity Risk Premiums (ERP): Determinants, Estimation and Implications – Aswath Damodaran EMBI: EMBI Plus Sovereign Spread Argentina. The average since July 2005 until December 2011 (excluding September, October, November and December 2008 due to the default of Lehman Brothers) Source: JP Morgan Vol Merval index: Volatility from the index performance for Buenos Aires Stock Exchange Source: Bloomberg Vol DICP Govt: Volatility from the Discount (Argentina Sovereign Bond) Source: Bloomberg The β was the one for Banco Hipotecario. βBHSA1.19536 KeUSD-BHSA 3.4325% + 1.19536 ( 4.10% + 6.20% * 27.7799/26.9734) KeUSD-BHSA 15.97% The Company considered that the projected future cash flows were made on the basis of reasonable and supportable assumptions that represent management’s best known economic circumstances as of June 30, 2013. The projected cash flows were based on the most up-to-date budgets and plans as of June 30, 2013, including the business plan submitted to the Argentine Central Bank. The Company considered that the assumptions were reasonable based on past actual outcomes, adjusted for changes in circumstances where appropriate. Macroeconomic forecasts, industry analysis and market research external to Banco Hipotecario were considered in the projections. Based on the assumptions discussed above, the Company determined that the value in use of its investment in Banco Hipotecario, as of June 30, 2013 was thousands of Ps. 4,122,357. The Company’s share (as of June 30, 2013, the Company holds 29.77% of the outstanding capital of Banco Hipotecario) of this value in use as of June 30, 2013 was thousands of Ps. 1,227,226. Accordingly, the Company determined that no impairment was necessary for its investment in Banco Hipotecario as of June 30, 2013. 4) Related to the comment above, please tell us the terminal value that was added to BHSA’s projected cash flow and how such value was determined. In response to the Staff’s comment, the Company respectfully advises the Staff that the terminal value of its investment in Banco Hipotecario added to the projected cash flows were thousands of Ps. 7,451,128, and it was calculated assuming a zero growth rate and a cost of equity rate of 15.97%. The following table summarizes the methodology used to determine the terminal value of the investment: Value in use FY 2021 (in thousands of Ps.) Cash Flow FY 2021 $ 5,615,505 Cash Flow FY 2021 (expressed in real terms) $ 1,189,945 Growth Rate 0% Discount Rate 15,97% Terminal Value $ 7,451,128 TV Formula Used [Real Terms Cash Flow * (1 + Growth Rate)] (Discount Rate - Growth Rate) 16. Financial instruments by category, page F-145 5) Your response to our prior comment 7 clearly indicates that there was insufficient activity at June 30, 2012. Please clarify how you determined that TGLT shares were traded “normally” and with sufficient frequency and in a sufficient quantity for price information to be available at June 30, 2013 and 2011. The Company wishes to clarify the Staff that it made an inadvertent error in the first paragraph of the comment No. 5 to the previous response letter dated July 30, 2014. The original paragraph stated that TGLT shares began trading publicly on November 5, 2010 and since then traded normally with sufficient frequency and volume until the filing of the Company’s consolidated financial statements for the year ended June 30, 2012, i.e. October 26, 2012. Such paragraph should have stated that TGLT shares traded with sufficient frequency and in sufficient quantity until the issuance date of the Company’s consolidated financial statements as of June 30, 2011, on December 13, 2011. As indicated in our previous response, the period of trading inactivity for TGLT shares, was between March 2012 and October 2012. TGLT shares resumed trading on the Buenos Aires Stock Exchange in December 2012, and since then traded with sufficient frequency and in sufficient quantity for price information to be available on an ongoing basis. For the periods between November 2010 through February 2012, and December 2012 through October 2013, the Company determined that TGLT shares were traded “normally” with sufficient frequency and in a sufficient quantity for price information available as of the measurement dates of June 30, 2011 and June 30, 2013, respectively, based on the following factors: · Quoted prices were publicly available and developed using current information; · Quoted prices were published on daily basis on the Buenos Aires Stock Exchange Daily Bulletin (Boletín Diario de la Bolsa de Comercio de Buenos Aires); · Price quotations did not vary substantially between different brokers; · The trading volume was considered reasonable based on the characteristics of the local market, the free floating, the type securities, and the information of TGLT currently available in the market. Based on the above-mentioned factors, the Company determined that Level 1 classification for the fair value of the TGLT shares was appropriate for both periods, June 30, 2011 and June 30, 2013. 1 Tasa BADLAR Privada is the interest rate used for deposits over Ps. 1,0 million with a maturity of 30 to 35 days. Tasa BADLAR Privada is calculated on a daily basis by the Argentine Central Bank considering a survey that includes information of interest rates provided by the principal banks and financial institutions of Buenos Aires and greater Buenos Aires. Tasa BADLAR Privada is the most representative interest rate of the argentine financial system. *** Please do not hesitate to contact me (212-455-3066) with any questions you may have regarding the above responses. Very truly yours, By: /s/Jaime Mercado cc: Matías Gaivironsky Leonardo Magliocco
